Title: From George Washington to Robert Morris, 16 December 1782
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Head Quarters Newburgh Decr 16th 1782
                        
                        Since I had the honor of writing to you on the 11th inst. I have received a Letter
                            of the same date from Sir Guy Carleton; of which the following is an Extract.
                        "On this occasion I cannot help suggesting, that your Naval Prisoners here are in want, as I am informed, of
                            many necessaries to protect them against the inclemency of the Winter. If it is not held proper by Congress that any
                            exchange should take place, it seems however necessary that their confinement may be made as comfortable as the nature of
                            the case will admit of. So much I cannot but observe, tho’ this matter does not properly belong to me"—Supposing the
                            direction & management of this business to come entirely within your province; I have taken
                            the first opportunity of communicating this representation; and have the honor to be, with great esteem Sir Your Most
                            Obedt .

                    